Citation Nr: 0335830	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-19 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD) and 
depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel





INTRODUCTION

The veteran had active military service from August 1978 to 
April 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.



REMAND

The Board notes that the record as it stands currently is 
inadequate for the purpose of rendering an informed decision 
as to the claim of entitlement to service connection for an 
acquired psychiatric disorder to include post-traumatic 
stress disorder (PTSD) and depression.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

The veteran claims service connection for PTSD, primarily 
based on her assertions of sexual harassment during service 
in the U. S. Army, reportedly resulting in her forced 
termination from service.  The veteran's reports of sexual 
harassment/assault during service, have generally involved 
abuse and threats by her spouse, occurring on base.  It is 
not clear whether her spouse was also serving on active duty 
at the time.  To this point, the veteran has not clearly 
identified and described with details, including names and 
dates, the stressors which occurred during service. 

The service medical records include a documentation of 
symptoms of depression and of a suicide attempt.  The January 
1986 separation examination report indicates, that a 
psychiatric evaluation was abnormal, due to depression, 
suicidal thoughts and difficulty sleeping.  During the most 
recent VA examination of June 2000, diagnoses of bipolar 
disorder, by history; alcohol abuse, in remission; panic 
disorder of unknown etiology since 1990, and borderline 
personality disorder, were made.  There is currently no 
diagnosis of PTSD of record. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2000); Cohen v. Brown, 
10 Vet. App. 128, 139-143 (1997).

If PTSD is based on in-service personal assault, evidence 
from sources other than the veteran's records may corroborate 
the veteran's account of the stressor incident.  Examples of 
such evidence include, but are not limited to:  records from 
law enforcement authorities, mental health counseling 
centers, hospitals or physicians; and statements from family 
members, roommates, fellow service members, or clergy.  38 
C.F.R. § 3.304(f)(3) (2003).  

Additionally, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in the mentioned sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.

Furthermore, pertinent provisions of Manual M21-1 
specifically address the types of documentation that may be 
used to corroborate the occurrence of a stressor where the 
alleged stressor event is physical or sexual assault.  See 
Cohen, 10 Vet. App. at 128; M21-1, Part III, Change 49 
(February 1996) par. 5.14c; see also YR v. West, 11 Vet. App. 
393, 399 (1998).

The law is clear that VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor, and 
allowing him/her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
As well, VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3) (2003).

In this case, although the provisions of 38 C.F.R. 
§ 3.304(f)(3) were mentioned in the Statement of the Case, 
evidentiary development of the veteran's alleged stressors 
was not undertaken as required under 38 C.F.R. § 3.304(f)(3).  
Therefore, in order to accord the veteran every consideration 
with respect to the present appeal, and to ensure that the 
veteran is provided with due process of the law, a remand is 
required.  

A remand is also warranted in this case to cure procedural 
and due process matters.  The President of the United States 
signed into law in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000).  This statute introduced several changes 
into the VA adjudication process.  These changes were 
codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003).  Under the VCAA, 
VA's duty to notify and assist claimants has been 
significantly expanded in the following areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  

Except for providing 38 C.F.R. § 3.159 in a September 2002 
Statement of the Case, the RO has not been provided the 
veteran with any notice of the VCAA and its implementing 
regulations.  This should be accomplished on remand.

Further, in a decision promulgated in September 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, because this case is being 
remanded to cure a procedural defect, the RO should take this 
opportunity to inform the appellant that, notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  The RO should also give the 
appellant the option to submit any additional evidence or 
indicate that she has no further evidence to submit and to 
waive the statutory one-year response period.  

In order to ensure that the record is fully developed and 
comply with the appellant's due process rights, this case is 
REMANDED to the RO for the following:

1.  The RO must provide the appellant 
appropriate notice under the VCAA.  Such 
notice should specifically apprise her of 
the provisions of the VCAA as well as 
evidence and information necessary to 
substantiate her claim and inform her 
whether she or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  
The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002), and any other 
applicable legal precedent or enactment. 

2.  In accordance with the VCAA and 38 
U.S.C.A. §§ 5103, 5103A (West 2002), the 
RO should request that the appellant 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who 
treated her at any time including 
following service, for a psychiatric 
disability, to include PTSD.  With any 
necessary authorization obtained from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  If any of the 
identified records cannot be obtained and 
the RO does not have affirmative evidence 
that they do not exist, the RO should 
inform the appellant of the records that 
could not be obtained, including what 
efforts were made to obtain them.  

3.  In accordance with the provisions of 
M21-1, Part III, § 5.14, "PTSD Claims 
Based on Personal Assault," the RO 
should send the veteran an appropriate 
stressor development letter, as she 
should be requested to specifically 
identify, with names and dates, her 
alleged stressors.  The veteran should 
also be notified that in-service personal 
assault may be corroborated by evidence 
from sources other than the service 
records, as defined in 38 C.F.R. 
§ 3.304(f)(3) (2003).  Specific examples 
of alternative sources of evidence listed 
in section 3.304(f)(3) must be included 
in the notification to the veteran.  An 
appropriate period of time should be 
allowed for the veteran to respond and/or 
submit additional evidence.

4.  Upon receipt of the veteran's 
response to the additional evidentiary 
development, the RO should undertake any 
and all further development action 
indicated by the evidence of record 
concerning the veteran's claim for 
service connection for a psychiatric 
disorder due to personal assault.  The RO 
should then make a determination as to 
whether there is any credible supporting 
evidence that the veteran was assaulted 
by a fellow serviceman or servicemen 
during active service.  A statement of 
the RO's determination should be placed 
into the claims file.

5.  After the aforementioned development 
has been completed, the RO should arrange 
for the veteran to be examined by a 
psychiatrist in order to evaluate any 
present mental disorders.  The examiner 
should review all pertinent medical 
records in the claims file and a copy of 
this REMAND, and should state in the 
examination report that such review was 
performed.  All diagnoses on Axis I 
though V should be reported, if found.  
Upon examination of the veteran, the 
examiner should report whether a 
diagnosis of PTSD based on a finding of a 
corroborated stressor can be made, under 
the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994) of the American 
Psychiatric Association, and whether it 
is at least as likely as not that any 
current diagnosis of PTSD is related to 
that corroborated stressor.  As well, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that any current psychiatric disorder was 
incurred in or aggravated during service, 
became manifest within a year of 
discharge from service, or is otherwise 
related to service.  It is requested that 
the examiner reconcile any contradictory 
evidence regarding the etiology of the 
veteran's psychiatric disorder.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

6.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed.  
After undertaking any additional 
development if necessary, the RO should 
re-adjudicate the issue of entitlement to 
service connection for a psychiatric 
disorder, to include PTSD claimed as due 
to personal assault.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




